DETAILED ACTION
	This Office action details a final action on the merits for the above referenced application No.  Claims 1-3, 5, 7-8, 10-13, 15, 17-18, 20-23, 27-28, and 30 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 May 2022 has been entered.
 
Response to Amendment
The declaration under 37 CFR 1.132 filed 27 May 2022 is insufficient to overcome the rejection of claims as set forth in the last Office action because of the reasons set forth below.

	Dr. Solingapuram Sai declares having carried out experimental tests on [11C]MPC-6827 and have concluded that the [11C]MPC-6827 and its non-radiolabeled lead compound MPC-6827 have different pharmacokinetics, pharmacodynamics, and tissue distribution.  The results of a microPET experiment show that the radiolabeled [11C]MPC-6827 has a much higher uptake in the brain value when compared to the non-radiolabeled MPC-6827 lead compound.  In comparative example 2 where the uptake time in the brain of rats was studied, the results show that the radiolabeled [11C]MPC-6827 has a higher uptake in the brain value when compared to the non-radiolabeled MPC-6827.  The pharmacokinetics of the radiolabeled compound [11C]MPC-6827 are different that the lead compound.  Experimental tests were designed to compare [11C]HD-800 to its non-radiolabeled lead compound, HD-800.  I concluded that the [11C]HD-800 and its non-radiolabeled lead compound HD-800 have different pharmacokinetics.  The experimental results indicated that radiolabeled a heterobicyclic ring compound changes its pharmacokinetics.  It follows that there would likely be unpredictable pharmacokinetic changes if one were to substitute a 11CH3 group for the circled methyl group in compound 5f of Wang.  

Dr. Solingapuram Sai’s declarations filed 27 May 2022 have been fully considered but they are not persuasive. Applicant has the burden of explaining the proffered data.  See Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992).  For example, comparative example 1 comprises a microPET experiment where the microPET experiment contains a comparison [11C]MPC6827 and MPC6827.  Declaration Figure 1 appears to show time activity curves for [11C]MPC6827 and MPC6827; however, MPC6827 is not radiolabeled (does not emit positrons for PET imaging) and so it is unclear how the microPET experiment at comparative example 1 shows that the radiolabeled [11C]MPC-6827 has a much higher uptake in the brain when compared to non-radiolabeled MPC-6827.  Similarly, the graph at declaration figure 2 appears to show microPET results for [11C]MPC-6827 and MPC-6827; however, MPC-6827 is not radiolabeled and so it is unclear how the results show that [11C]MPC-6827 has higher uptake in the brain when compared to non-radiolabeled MPC-6827.  The graph at declaration figure 3 is unclear.  The graph contains time activity curves for 11C-HD-800, MPC-6827-block, and HD-800-block and it is unclear how the results show that [11C]HD-800 has a much higher uptake value in the brain when compared to the non-radiolabeled HD-800 lead compound, which doesn’t emit positrons.  It is well known that the substitution of naturally occurring 12C with 11C does not change the biochemistry or pharmacology of the drug molecule.  
Opinion testimony is entitled to some weight so long as the opinion is not one the ultimate legal conclusion at issue.  In this case Dr. Solingapuram Sai only expresses an opinion that radiolabeling compound 5f would unpredictably change its pharmacokinetic properties and the opinion is based on unclear data.  
	Unexpected results must be commensurate in scope with the claims.  Claims 1, 11, and 21 encompass potentially thousands of compounds.  The results in the Dr. Solingapuram Sai declaration do not teach or suggest that any compound encompassed by instant claims 1, 11, and 21 would exhibit unexpected results.

Response to Arguments
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sirisoma et al. (J. Med. Chem.; published 2009), in view of Kniess et al. (Med. Chem. Commun.; published 2015) and Ravert et al. (J. Label. Compd Radiopharm.; published 2002) for the reasons cited in the Office action filed on 27 Dec. 2021.


Claims 11-13, 15, 17-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devambatla et al. (J. Med. Chem.; published 23 May 2016), in view of Kniess et al. (Med. Chem. Commun.; published 2015) and Ravert et al. (J. Label. Compd Radiopharm.; published 2002) for the reasons cited in the Office action filed on 27 Dec. 2021.


Claims 21-23, 27-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (J. Med. Chem.; published 2014), in view of Kniess et al. (Med. Chem. Commun.; published 2015) and Ravert et al. (J. Label. Compd Radiopharm.; published 2002) for the reasons cited in the Office action filed on 27 Dec. 2021.

Applicants Arguments
	Applicants have not filed any arguments traversing the above rejections.  The Dr. Solingapuram Sai declaration is ineffective for the reasons discussed above.  The above rejections are being maintained for the reasons discussed above.

Technical Background Material
	Farde et al. (Trends Neurosci.; published 1996; see attached 892) that an important prerequisite for drug development is that the molecule maintains its properties after labelling.  This is a reason for the common use of the short lived positron emitting radionuclide 11C; the substitution of naturally occurring 12C with 11C does not change the biochemistry or the pharmacology of the drug molecule (see pg. 211).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618